DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
Claims amended: 1, 8, 14
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-20
Response to Arguments
Applicant argues that the script referenced in the applied primary reference of DeFrancesco "runs entirely on a client device" and that "Thus, the script on the client device may connect to an ad server so as to retrieve a list of advertisements, prioritize them, and select an appropriate one" while referencing 0066 of DeFrancesco. However, paragraph 0066 of DeFrancesco states "The JavaScript file can facilitate {the decision of which advertisement should be delivered} by making requests to various advertising sources"; that is, the script makes requests to advertising sources. The request sent to the content server contains information regarding the device and device's characteristics which are utilized by the ad server to select appropriate advertisements. Furthermore, this argument appears to be reliant upon the newly amended claim language that added "from an Advertising Decisioning Service (ADS)" to the independent claims. This newly amended claim language required new grounds of rejection which are presented herein, rendering the argument moot.
Applicant agrees that DeFrancesco "would perform the first three limitations in claim 1" and argues that the steps of "determining, from information in the trigger message…" and "transcoding the advertisement media…" are "not performed in the ad server of DeFrancesco, and the 'trigger message' to the ad server of DeFrancesco has no effect on their completion". Applicant appears to believe that the script of DeFrancesco performs advertisement transcoding. However, this is not so as made clear in Figure 2 of DeFrancesco (which is largely analogous to Figure 6 in the instant application) and in 0044-0047 with the description of a "transcoding server" that is utilized if the appropriate version of the advertisement is not found within the Content Delivery Network (CDN). The script that runs within the browser session merely requests the advertisement/media content from "at least one servers" connected to the CDN via a media request message as detailed in 0043. This argument is moot in view of the new grounds of rejection presented herein utilizing Hascalovici, a newly applied prior art, which were necessitated by Applicant's amendments to the claims.
Applicant makes redundant arguments with respect to Independent claims 8 and 14, which have been rebutted in the previous paragraphs. Similarly, Applicant makes conclusory remarks with respect to claims 1, 8, and 14 that rely upon newly amended claim language and are therefore moot.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco et al. (Pub. #: US 2016/0191598 A1) in view of Hascalovici et al. (Pub. #: US 2010/0042747 A1).
Claims 1, 8, and 14:
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, claim 8 is a system embodiment, and claim 14 is a computer-readable medium embodiment. DeFrancesco teaches a computer system with computer-readable media in at least 0040 for performing the steps:
receiving a trigger message for retrieving advertisement media,
(DeFrancesco: 0050-0065 with the loading of the video container on a web page initiating an ad call. Defrancesco further teaches that the Javascript gathers information about the client and sends that information "to a third party or an Ad Decisioning Platform" in at least 0012, 0013, and 0066, 0070, 0096 with the script ultimately sending a request for a media file to a server connected to a CDN in at least 0043)
identifying a targeted client device, wherein the targeted client device is identified from information in the trigger message; 
(DeFrancesco: 0055-0058 and that the message sent to the "Ad Decisioning Platform" identifies the device in at least 0073-0085, 0096)
determining from the trigger, one or more delivery specifications 
(DeFrancesco: 0042-0043 teach an HTTP (i.e. URL) request which acts as the trigger, 0046, "[0061] K) Updating the video content container with visual frames according to a playback rate of the media file and the user's connection and device speed. Buffering may be optional as described previously.", "[0066]…With these systems and methods, video media files in numerous formats can be delivered to users because the files can be transcoded in real-time to a format that is operable to play on devices that support a particular script, such as JavaScript, and standard HTML image graphic displays and are connected to a network including but not limited to the Internet.", 0069, and 0073-0075 teaches an Ad Decisioning Platform for receiving the trigger. Defrancesco teaches sending the transcoded media to a Content Delivery Network in at least 0044-0047.)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisement transcoding based on a device's capabilities taught by DeFrancesco with the techniques of advanced transcoding based upon targeted devices' capabilities as taught by Hascalovici. Motivation to combine DeFrancesco with Hascalovici comes from both references pertaining to transcoding content to present to user's based upon the user's devices and to enhance the system responsiveness by pre-computing data that is predicted to be needed (Hascalovici: 0082).
Claims 2, 9, and 15:
determining that the advertisement media is not available at a content delivery network; and wherein the advertisement media is retrieved from the third party source in response to the determination that the advertisement media is not available at the content delivery network.
	(DeFrancesco: 0042-0047 with the caching of previously transcoded versions in a CDN)
Claims 5, 12, and 18:
DeFrancesco teaches an "Ad Decisioning Platform" in at least 0073-0085, and 0096 that identifies the target device for advertisements in at least 0055 and 0056. DeFrancesco teaches delivery specifications in at least 0066, but does not appear to make explicit that the delivery specifications are "presentation characteristics". DeFrancesco does not appear to specify receiving a trigger message from an Advertising Decisioning Service. However, Hascalovici teaches transcoding content in advance of needing that content served to a client device and upon receiving the potential content in at least 0082, including the device's capabilities in at least 0084, which includes "resolutions, compressions, color schemes, and the like" which reads on "presentation characteristics" in at least 0102, 0103, 0110. Examiner notes that the content transcoding switch (CTS) performs the advanced transcoding on content received from the SPS in at least 0018, 0081.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisement transcoding based on a device's capabilities taught by DeFrancesco with the techniques of advanced transcoding based upon targeted devices' capabilities as taught by Hascalovici. Motivation to combine DeFrancesco with Hascalovici comes from both references pertaining to transcoding content to present to user's based upon the user's devices and to enhance the system responsiveness by pre-computing data that is predicted to be needed (Hascalovici: 0082).
Claims 6 and 19:
wherein the trigger comprises an early advertisement decision that is received from an advertisement decision service.
(DeFrancesco: 0096-0099)
Claims 7, 13, and 20:
wherein the trigger comprises an advertisement media locator that is received from an advertisement decision service.1
	(DeFrancesco: 0096-0099)
Claim(s) 3, 4, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco et al. (Pub. #: US 2016/0191598 A1) in view of Hascalovici et al. (Pub. #: US 2010/0042747 A1) in view of Xie et al. (Pub. #: US 2018/0189823 A1).
Claims 3, 10, and 16:
DeFrancesco describes a system whereby advertisements and targeting metadata are retrieved from a 3rd party in at least 0066. DeFrancesco does not appear to specify a trigger that comprises a schedule for a plurality of advertisement media. However, Xie teaches advertisements with triggers that include at least "a time trigger" in at least 0254.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of DeFrancesco by substitution of the advertisement triggers therein with the advertisement triggers as described by Xie as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary kill in the art would have recognized that the results of the combination were predictable.
Claims 4, 11, and 17:
DeFrancesco describes a system whereby advertisements and targeting metadata are retrieved from a 3rd party in at least 0066. DeFrancesco does not appear to specify a trigger that comprises a priority for a plurality of advertisement media. However, Xie teaches advertisements with triggers that include at least a rank for advertisements in at least 0150.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of DeFrancesco by substitution of the advertisement triggers therein with the advertisement triggers as described by Xie as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary kill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688